Attorney General of Texas                                                         '*>&* *-
                                                 KEN P A X T O N




February 4, 2015

Christopher A. Prine, Clerk
1st Court of Appeals
301 Fannin Street
Houston, TX 77002



Re:   Herbert Foster Nash                                                                 0M1-00906-CR



Dear Mr. Prine:


This letter is to request the above referenced appeal files. In order to adequately
respond to the above petitioners' complaints, I need the entire appellate files in
each cause, including, but not limited to, the following:

      1.      Statement of facts for the trial, pre-trial and post-trial
              hearing!

      2.      Transcripts (trial court);

      3.      Appellate briefs, appellant's and appellee's initial and responsive or
              supplementary;

      4.      Opinion(s) of the 1st Court of Appeals;

      5.      Motion rehearing, if any, and responsive pleadings thereto,
              if any;

      6.      Petition for Discretionary Review!

      7.      Briefs filed in connection with Petition for Discretionary Review;
              and


      8.      Opinions or orders of the Court of Criminal Appeals issued
              Response to the Petition for Discretionary Review.




       l'OSTOll-ICIr: BOX 12548, AUSTIN, TkK AS 78711-2548 TI-1.: (5 12) 463-21 00 WWW.OAG.STATK.TX.US
                               An llqtfd!limpUymetlt Oppnihtiiily limploya- • I'lluteri on Re<y:/eri I'uper
Christopher Prine, Clerk
1st Court of Appeals
Page Two


These records are needed and therefore you may send them to my attention at
the address listed below. If you should have any questions, feel free to call
(512)463-3321.

Thank you for your kind assistance in this matter.




NELDA T. GARCIA
Administrative Assistant IV
Office of the Attorney General
Criminal Appeals Division
William P. Clements Bldg. - 8th Floor
300 W. 15th Street
Austin, Texas 78701
                                                                                           neoposfi*            FiRST-ct^ss mail
                                                              OFFICIAL BUSINESS            S^^l$000..482
                                                               STATE OF TEXAS
                                                           PENALTf FOR PRIVATE USE
 POST OHI'ICE BOX (2548
                                                                                                                   ZiP "S7u"l
AUSTIN TEXAS- 78711-2548                                                                               ilsiia   0-! Ill 2203075
  Return Services Requested
                              JESSE RQDRIGUEZ
                              1ST COURT OF APPEALS
                              301 FANNIN STREET
                              HOUSTON TX 77002 2066:
                                            >™.t_5 X- ~5        MiVl«1i»*»li*'»"MiMn\i'"i""-iiMin»p1»iiv»\ii"h»"viiH,i    6sa